Citation Nr: 1436778	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1. Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from September 1975 to April 1986 and also served in the Marine Corps Reserve until 1998, with periods of active and inactive duty for training.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in December 2006.

In March 2012 and January 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

A May 2005 rating decision denied the Veteran's claims for service connection for a sinus disability, bilateral hearing loss, and tinnitus.  In the December 2006 decision, the RO declined to reopen the previously denied claims.  Because the evidence received since the 2005 denial includes relevant service personnel records and a service examination report that were in existence at the time of the prior denial, the claim will be re-adjudicated without the need for new and material evidence.  38 C.F.R. § 3.156(c) (2013).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran has a current sinus disability as the result of injury in service.



CONCLUSION OF LAW

The criteria for service connection for a sinus disability are met.  38 U.S.C.A. § 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service personnel records show that the Veteran was an aviator and flight instructor on active duty and in the Marine Corps Reserve.  He reports that, in 1979, his sinuses ruptured during a high angle dive training mission.  Post service private medical records include diagnoses of chronic sinusitis and Eustachian tube dysfunction, and reflect that the Veteran worked as a pilot for an airline since 1991.

In a March 8, 2005 statement, H.B.B., M.D., an ear, nose, and throat (ENT) specialist, reported that he first saw the Veteran, a pilot, in May 2004 with a history of excruciating sinus pain when flying and during landing.  Examination revealed a deviated septum and osteo-meatal complex stenosis.  Results of a computed tomography (CT) showed severe pansinusitis with occlusion of the osteomeatal complex.

According to a December 2006 statement, L.W.C., D.O., was a former flight surgeon in Japan who treated the Veteran for sinus block in 1979.  The Veteran had nasal bleeding after a descent from a high altitude and was referred to a larger medical facility for treatment.  

In August 2006 and March 2008 statements, J.I., the Veteran's service comrade recalled that the Veteran was grounded due to sinus problems that were confirmed by the Veteran's flight log for July 1979 (previously submitted by the Veteran).  J.I. witnessed several accounts of the Veteran's sinus attacks over time.

In a March 2007 statement, P.N.C., M.D., an otolaryngologist, noted the Veteran's history of chronic sinus symptoms since a 1979 incident when he experienced severe sinus squeeze followed by headache at a rapid descent in flight.  Clinical findings showed chronic sinusitis.  Dr. P.N.C. stated that the Veteran's symptoms "may possibly" be related to the 1979 flight incident.

In October 2007, the Veteran underwent VA examination during which sinusitis was diagnosed.  In December 2007, a VA examiner was asked to provide an opinion regarding the relationship between the Veteran's ruptured sinuses with chronic sinusitis and his 5-year career as a military pilot. 

The physician reviewed Dr. H.B.B.'s statement, and that of L.W.C., the flight surgeon, and J.I., and was "unable to resolve this issue without resorting to mere speculation."  The examiner stated that there "appears to be based on Dr. [H.B.B.'s] statement evidence of deviated septum and osteo-meatal complex stenain implying evidence of structural lesion."  The examiner further stated that "[a]lthough 'Sinus Block' is a clear consequence of descent of the aircraft, I am not clear about giving rise to Septal Deviation which was detected by [Dr. H.B.B.]" in the May 2004 record. 

This record establishes an in-service injury and a current disability.  The VA examiner acknowledged that the current sinus block was a consequence of aircraft descent and the Veteran has provided credible evidence that the current disabilities became symptomatic in service.  The evidence is in at least equipoise, and service connection for a sinus disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a sinus disability is granted.


REMAND

To date, the appellant's service treatment records have not been associated with the claims file.  In a June 2014 PIES response, the AOJ was advised that there were no military personnel or medical records at "Code 13" regarding the Veteran and to use the Defense Personnel Records Information Retrieval System (DPRIS) website to obtain information from official military personnel folders (OMPF) in the custody of the Department of Defense.  There is no indication that the AOJ sent a request to the DPRIS for the Veteran's service treatment records.  It is not reasonably certain that the Veteran's service treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).

Hearing Loss and Tinnitus

In light of the Veteran's service occupation as a military pilot and assertions of hearing loss and tinnitus during service, and the diagnoses post service, VA's duty to provide an examination has been triggered.  38 U.S.C.A. § 5103A(d); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Submit a request through DPRIS for the Veteran's service medical records from active service from September 1975 to April 1986 and Reserve service through September 1998.  Document all requests and responses.

2.  Schedule the Veteran for a VA examination by an ENT physician to determine the etiology of any bilateral hearing loss and tinnitus disabilities.  A complete history should be obtained from the Veteran.  All indicated tests and studies should be conducted.  The claims folder, including this remand, should be reviewed by the examiner the completed examination report or in an addendum. 

a. The examiner should identify any bilateral hearing loss and tinnitus disabilities shown on examination and in clinical records dated since 2004). 

b. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (diagnosed during the appeal period) hearing loss and/or tinnitus disabilities had their onset in service, are related to his reported in-service flight experiences, or are otherwise the result of exposure to acoustic trauma in service.

c. Reasons should be provided for all opinions rendered.

If the examiner is unable to provide an opinion without resort to speculation, it should be explained why that is so, and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided for so doing.

3.  If any benefit sought on appeal is not granted in full, the AOJ should issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


